Citation Nr: 1020999	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder other than pulmonary sarcoidosis, claimed as chronic 
obstructive pulmonary disease (COPD), including as due to in-
service exposure to herbicides (Agent Orange), second-hand 
smoke, and asbestos.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and ulcers.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1960 to 
February 1963 and from January 1964 to December 1966, 
including service in the Republic of Vietnam from September 
30, 1965, to September 18, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Veteran appeared and testified at the RO (Decision Review 
Officer hearing) in August 2003.  A transcript of the hearing 
has been added to the record.  The Veteran also appeared and 
testified at a video conference personal hearing at the RO in 
New Orleans in April 2007 before the undersigned Acting 
Veterans Law Judge in Washington, DC.  A transcript of that 
hearing is also of record.

This case was remanded by the Board in June 2007 for further 
development and is now ready for disposition.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides, including Agent 
Orange.

2.  The Veteran does not currently have respiratory 
disability, other than pulmonary sarcoidosis for which he is 
already service-connected.

3.  The Veteran's gastrointestinal disorder, claimed as GERD 
and ulcers, was not incurred in or aggravated by service.

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.

5.  Tinnitus was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
respiratory disorder other than pulmonary sarcoidosis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for entitlement to service connection for 
GERD and ulcers have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

4.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2001 that fully 
addressed all notice elements and was sent prior to the 
initial RO decisions in these matters.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
With respect to the Dingess requirements, in February 2010, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records 
pertinent to the appeal.  Also, the Veteran submitted 
statements and private medical evidence on his behalf.  In 
addition, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in April 2007.

The Board acknowledges that a search of the Social Security 
Administration (SSA) database indicated that the Veteran was 
in receipt of SSA payments from August 2003.  However, the 
Veteran qualified for age-based SSA benefits (the Board takes 
judicial notice of the fact that he turned 62 years old in 
July 2003 and that 62 is the earliest age for receiving SSA 
retirement benefits) and the database records did not 
identify any disability code, indicating that the SSA 
disability benefits were not disability-based.  Moreover, the 
Veteran has not indicated in his statements that he is in 
receipt of SSA disability benefits.  To the contrary, the 
January 2010 VA gastrointestinal examination reflected that 
the Veteran was currently retired, eligible by age or 
duration of work.  In this instance, the Veteran has not 
indicated that he is in receipt of SSA disability benefits or 
that, if he is, there exist SSA records that would be 
relevant to his claim.  The Board, therefore, concludes that 
VA is not required to obtain additional records under these 
circumstances.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010) (noting that 38 U.S.C.A. § 5103A did not 
require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the 
Veteran's claim).  

Further, specific VA medical examinations relevant to the 
issues on appeal were obtained.  In this regard, the Veteran 
was provided respiratory examinations in November 2001, 
October 2007, and January 2010; gastrointestinal examinations 
in September 2007 and January 2010; and audiological 
examinations in September 2008 and January 2010.  Moreover, 
the Board finds that these examinations were adequate for 
evaluation purposes; the VA examiners interviewed the Veteran 
and conducted a physical examination, and there is otherwise 
no indication that the Veteran's past history or any relevant 
fact was misstated.  Of significance, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make adequate 
determinations regarding these issues. 

The Board is also satisfied there was substantial compliance 
with the June 2007 remand directives for obtaining VA 
examinations and opinions with regard to the Veteran's 
claimed gastrointestinal disorder, respiratory disorder, 
hearing loss, and tinnitus.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999). 

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development 
and that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Respiratory Disorder

	In addition to the regulations governing service connection 
discussed above, the law provides that service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

In this case, the Veteran claims that he has a current 
respiratory disorder that is due to in-service exposure to 
Agent Orange during his military service in Vietnam, exposure 
to asbestos, or exposure to second-hand smoke.  Because he 
had qualifying service in Vietnam, exposure to Agent Orange 
is presumed.  However, having carefully reviewed the evidence 
of record in light of the Veteran's contentions and the 
applicable law, the Board finds that his claim must 
nevertheless fail because he has no current respiratory 
disability other than pulmonary sarcoidosis, a disability for 
which service connection has already been established.

	As an initial matter, service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to a 
chronic respiratory disorder or any symptoms reasonably 
attributed thereto.  In fact, in Reports of Medical History 
dated June 1960, February 1963, January 1964, and December 
1966, the Veteran expressly denied having any history of 
tuberculosis, asthma, shortness of breath, pain or pressure 
in the chest, or of a chronic cough.  Moreover, physical 
examination conducted contemporaneously with these reports 
all reflected "negative" findings of the lungs and chest.   
As service medical records do not show any complaints, 
findings, a diagnosis, or treatment for any respiratory 
disorder in service, the Board finds that weight of the 
evidence shows that the Veteran did not incur an in-service 
chronic respiratory disorder, such as COPD, in service.  

Additionally, post service medical records indicate that, 
although an abnormal chest X-ray was documented as early as 
June 1967, these findings were suspected to be sarcoid in 
nature.  See June 1987 private treatment report indicating 
that "sarcoid, histoplasmosis, Hodgkins, must be 
considered."  Significantly, when the Veteran was examined 
by VA regarding the lung abnormalities noted by the private 
physician, it was recommended "that he be hospitalized for a 
diagnostic evaluation as [there is] a gross possibility of 
sarcoid, etc."  Although chest X-rays in September 1967 
revealed no evidence of active disease, as a result of VA 
hospitalization in May 1968, it was determined that the 
"[t]he general opinion was sarcoid with early improvement 
without any medication."   Importantly, a respiratory 
disease other than sarcoidosis was not mentioned; to the 
contrary, it was further noted that physical examination was 
within normal limits and that histoplasma and purified 
protein derivative (pertaining to tuberculosis) tests were 
negative.  See June 1968 VA hospital summary report.

	The Board has considered the Veteran's statements asserting 
that he began to have respiratory problems in service and 
acknowledges that he is competent to report symptoms, such as 
difficulty breathing, as they come to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	However, in determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Therefore, in this case, the 
Board finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  In particular, his assertions of 
in-service incurrence are inconsistent with the history he 
provided to service examiners at the time of entrance and 
separation from both periods of service, during which time he 
denied having a chronic cough, chest pain, and shortness of 
breath.  Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  In addition, these 
statements are inconsistent with post-service treatment 
records shortly after service, at which time the Veteran 
expressly reported that he had been "asymptomatic" for 
chest complaints in the June 1968 VA hospital summary report 
and in an October 1969 VA examination.  See Rucker v. Brown, 
	10 Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  This evidence 
weighs against a finding of continuity of symptomatology. 

The Board recognizes that in November 2001, the Veteran 
underwent a VA respiratory examination at which time the VA 
examiner provided an impression of mild COPD.  However, the 
examiner was not provided with a C-file to review and did not 
note the Veteran's past history for sarcoidosis.  
Accordingly, the examiner's opinion was provided without the 
benefit of review of previous X-ray findings and diagnostic 
tests that had been performed in the 1960s when the initial 
diagnosis was made. 

In order to fully evaluate the Veteran's respiratory 
complaints, and to determine whether a diagnosis of COPD 
could be confirmed in light of the impression provided in 
November 2001, two additional VA examinations were conducted.  
An October 2007 VA examination found "no evidence of 
pulmonary disability or disease," and a more recent January 
2010 VA examination provided a diagnosis of inactive 
pulmonary sarcoidosis.   Significantly, no other respiratory 
disabilities were implicated.  In fact, chest X-rays taken at 
the time of both of these examinations were normal and 
revealed no active chest disease.   Importantly, unlike the 
private opinion, the subsequent VA examiners had the benefit 
of reviewing the C-file, which included previous respiratory 
treatment records and acknowledged his history of sarcoidosis 
as well as the November 2001 impression of mild COPD.  
Accordingly, these two VA examinations are found to be 
extremely probative on the issue of whether the Veteran 
actually has a current respiratory disability other than 
sarcoidosis.

In this case, the Board finds that, notwithstanding the 
Veteran's reports of respiratory problems, the requirements 
for entitlement to service connection have not been met.  
Specifically, at this time, the weight of the competent 
evidence does not demonstrate that the Veteran has a current 
diagnosis of COPD or any other respiratory disability 
excepting sarcoidosis.  His pulmonary complaints, without 
underlying pathology, must fail because it has not been shown 
that these symptoms have resulted in a current disability.

The law provides that, in the absence of an identified 
disease or injury, service connection may not be granted.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
Thus, his claims for service connection must necessarily be 
denied because there is no sufficient showing he has a 
residual disability at this time that is derived from 
service, including as a result to in-service exposure to 
asbestosis, herbicides such as Agent Orange, or second-hand 
smoke.  As the weight of the evidence is against the 
Veteran's claim for service connection for a respiratory 
disorder, claimed as COPD, the Board is unable to grant the 
benefits sought on appeal.

II.  GERD and Ulcers

With regard to the Veteran's assertions that he is entitled 
to service connection for a gastrointestinal disorder, 
claimed as GERD or ulcers, the Board notes that, in November 
1965, the Veteran complained of diarrhea and some abdominal 
cramping; the impression rendered was of enteritis.  However, 
service treatment records are otherwise absent of any other 
gastrointestinal complaints or treatment.  Importantly, 
shortly before separation from service in February 1967, the 
Veteran denied any history of frequent indigestion, and 
physical examination of the abdomen and viscera revealed 
"normal" findings, suggesting that a chronic disorder was 
not present when he was discharged from active duty service.

This is consistent with a review of the clinical records, 
which first reflect documented gastrointestinal complaints in 
September 1991, approximately 25 years after service 
separation.  It is significant to note that, at that time, 
testing of the upper gastrointestinal tract was "within 
normal limits."  Testing of the gastrointestinal tract again 
in July 1998 was likewise negative, and the examiner noted 
the absence of evidence of reflux esophagitis and that there 
were "[n]o ulcerations, masses or other gastric 
abnormalities . . . seen."   Rather, the impression was of 
gastritis, and a diagnosis of esophagitis reflux was not 
reflected in the record until a September 2006 receipt for 
private treatment services.  

While the Veteran indicated that he continued to experience 
stomach problems since service, the Board finds that his 
reports of continuity of symptoms, while competent, lack 
credibility.  Similar to the discussion set forth above, the 
Board finds that his statements made now, made in connection 
with his claim for benefits, to be inconsistent with the 
statements he provided to the service examiner at the time of 
his separation.   The Board has weighed the Veteran's 
statements as to continuity of symptomatology and finds his 
current recollections and statements made in connection with 
a claim for benefits to be of lesser probative value.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  Additionally, in this case, the Board also 
emphasizes the multi-year gap between discharge from active 
duty service (1966) and initial diagnosis of GERD in 2006, 
nearly a 40-year gap.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); Therefore, continuity has not here been 
established, either through the medical evidence or through 
the Veteran's statements.

In order to determine to determine the nature and etiology of 
the Veteran's current diagnosis of GERD, a gastrointestinal 
VA examination was provided in September 2007.  After 
interviewing the Veteran and reviewing the claims file, the 
VA examiner determined that "GERD is not likely related to . 
. . inservice symptoms of diarrhea, clinical findings, or in-
service diagnosis of enteritis."  The examiner explained 
that diarrhea is not a symptom of GERD and that enteritis 
refers to an inflammation of the intestines, whereas GERD is 
a reflux of gastric material back into the esophagus.  

These findings are consistent with a more recent VA 
examination conducted in January 2010.  The January 2010 
examiner also determined that the Veteran's "current GERD is 
not caused by or a result of the diarrhea or enteritis in the 
service."  Again, the examiner explained that two different 
parts of the gastrointestinal anatomy were involved and that 
GERD pertained to the stomach and esophagus, unlike diarrhea 
and enteritis.  

As there is no contradicting medical evidence of record, the 
VA examiners' opinions are of great probative value.  
Accordingly, the Board finds that the weight of the evidence 
is against the Veteran's claim for entitlement to service 
connection for GERD and ulcers.  

III.  Bilateral Hearing Loss and Tinnitus

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

With regard to the Veteran's claim for entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that an ear disability was not "noted" at the time of 
the Veteran's examination, acceptance, and enrollment into 
either of his periods of active service.  Although he 
indicated in a June 1960 Report of Medical History that he 
had a history of ear, nose, or throat trouble, a related 
disability was not identified; to the contrary, the service 
examiner explained that the Veteran had "[e]ar trouble in 
[the] past.  No recurrence."  Moreover, physical 
examinations conducted in June 1960 and January 1964 at the 
time of both of his entrances into services reflected a 
"normal" clinical evaluation of the ears and eardrums.  
Because the there is no evidence of a noted ear disability 
either from the Veteran's first or second second period of 
active duty, he is entitled to a presumption of soundness 
under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, there are no medical records 
demonstrating treatment for or a diagnosis of a chronic ear 
disorder, such as bilateral hearing loss or tinnitus, prior 
to active duty service.  As this evidence suggests that the 
Veteran did not have a pre-existing ear disorder when he 
entered into service in both June 1960 and again in February 
1964, the Board finds that clear and unmistakable evidence 
has not been demonstrated as is necessary to rebut the 
presumption of soundness.  Accordingly, the Veteran is 
presumed to have entered service in sound condition and free 
from an ear disorder.  As such, the Board will next discuss 
whether he may be entitled to service connection for hearing 
loss and tinnitus on a direct basis.

In first determining whether a current disability is shown by 
the record, the most recent January 2010 VA examination 
demonstrated  diagnoses of tinnitus and of moderately severe 
to profound hearing loss of the right ear and moderate to 
severe hearing loss of the left ear.  As such, the evidence 
demonstrates the existence of a current disability, meeting 
the first requirement for the establishment of service 
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is the Veteran's contention that his hearing loss and 
tinnitus began in service as a result of exposure to 
helicopter noise, gunfire, and as a result of his Military 
Occupational Specialty (MOS) as a Morse Intercept Operator.  
The Board does not dispute that the Veteran is competent to 
report symptoms of decreased hearing and tinnitus from 
service.  However, these statements are again inconsistent 
with the Report of Medical History that he provided during 
service in February 1963, January 1964, and in December 1966.  
Moreover, the Board acknowledges his statements that he went 
into service with normal hearing but that his separation 
examination reflected decreased hearing.  While it is true 
that the Veteran's separation examination from his first 
period of service in February 1963 reflected slightly 
decreased hearing in both the right and left ear, the Board 
finds it significant that several months later, in January 
1964, when he enlisted for his second period of duty, his 
audiogram revealed normal hearing bilaterally.  Moreover, 
normal hearing was again noted on his separation from 
service, suggesting that, even if there was a temporary 
decrease in hearing during the Veteran's first period of 
service, it had improved by the time he was finally 
discharged from service in February 1967.  Thus, the Board 
finds that the Veteran's statements as to continuity of 
symptoms lack probative value because they are inconsistent 
with other evidence of record, including his own reports of 
medical history during service.

Moreover, post-service treatment records are absent of any 
ear-related pathology until many years after service 
separation.  In fact, the first evidence of record reflecting 
treatment for hearing loss is found in a January 1987 receipt 
for a private audiogram; unfortunately, the January 1987 
audiogram itself was not associated with the claims file.  
According to the medical evidence of record, hearing loss as 
defined by VA was first diagnosed in an August 2004 private 
audiogram.  Regardless of whether hearing loss, as defined by 
VA purposes, was noted in 1987, the Board finds that the 
absence of treatment for so many years after service 
separation is another factor that weighs against a finding of 
continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Nonetheless, service connection may still be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
notes that the Veteran's private audiometrist, in March 2007, 
indicated that the Veteran has "sensorineural hearing loss 
in both ears . . . [which] could have possibly been caused by 
loud noises."  However, the audiometrist's opinion that his 
hearing loss "could have possibly" be related to noise 
exposure is admittedly speculative and insufficient to 
establish a medical nexus.  See Obert v. Brown, 
5 Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); see also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Thus, the private 
audiometrist's opinion lacks probative value.

In order to determine the nature and etiology of his ear-
related complaints, the Veteran underwent a VA audiological 
examination in September 2008.  The VA audiologist determined 
that it was "NOT as least as likely as not" that the 
Veteran's hearing loss and tinnitus were related to his 
military service.  The examiner reasoned that his hearing was 
within normal limits at induction and at separation.  
However, as this opinion does not take into account the 
February 1963 audiogram that indicated that there was 
decreased hearing after his first period of service, another 
opinion was requested.  

The Veteran again underwent another VA audiological 
examination in January 2010.  After interviewing the Veteran, 
reviewing the claims file, conducting an audiology 
examination, and discussing the pertinent in-service records 
(including those that reflected decreased hearing in February 
1963), the VA audiologist still opined that it was "not as 
least as likely as not" that either his hearing loss or 
tinnitus was related to service.  The VA examiner explained 
that the essentially conductive nature of the Veteran's 
hearing loss is not consistent with noise-induced hearing 
loss.  Rather, documentation of bilateral ear infections or 
eardrum perforations would be consistent with this type of 
loss; however, no such documents or events were noted during 
service.  

In weighing the competent evidence of record, the Board finds 
that this January 2010 VA opinion to have higher probative 
value than both the private audiometrist's opinion and the 
prior VA opinion.  As this opinion was the result of an 
accurate review of the Veteran's pertinent history, including 
exposure to noise and a February 1963 audiogram reflecting 
decreased hearing in service, and contained adequate 
explanations regarding the reasons for the opinion, the Board 
finds it to be highly probative regarding the issue of 
medical nexus.  

In determining that the weight of the evidence suggests that 
there is no causal relationship between the Veteran's service 
and his current diagnoses, the Board has considered the 
Veteran's own statements and sworn testimony indicating that 
his disabilities are related to service.  However, while the 
Veteran is competent to report symptoms as they come to him 
through his senses, hearing loss is not the types of disorder 
that a lay person can provide competent evidence on questions 
of etiology.  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements. 

To the extent that the Veteran is competent, however, to 
discuss the onset of tinnitus, again, the Board points out 
that his statements, although competent, lack credibility 
because they are inconsistent with other evidence of record, 
including his in-service statements denying any history of 
ear trouble, as well as a March 2007 VA treatment report 
where it was noted that the Veteran denied "ringing" in his 
ear.

Thus, after carefully reviewing all of the evidence of 
record, the Board finds that the weight of the evidence is 
against the claims.  As such, service connection for tinnitus 
and bilateral hearing loss is denied.


ORDER

Service connection for a respiratory disorder other than 
pulmonary sarcoidosis is denied.

Service connection for GERD and ulcers is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


